DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brian Short Reg # 41,309. The application has been amended as follows:

1.	(Currently Amended)   A method, comprising:
sensing, by a plurality of hubs, local data, wherein the local data is sensed by one or more sensors associated with the plurality of hubs;
	collecting, by a system platform, the local data from the plurality of hubs;
	creating, by the system platform, function models based on the collected local data and outside data collected from outside data sources;
	dynamically creating, by the system platform, non-local inputs for each hub of the plurality of hubs based upon the local data from the plurality of hubs and the outside data collected from outside data sources, a location of each of the plurality of hubs, a time, and an application each of the plurality of hubs serves;  
	transmitting the created function models to the plurality of hubs at a first timing, and dynamically transmitting the non-local inputs to each of the plurality of hubs at a second timing based on the location of the hub, the time, and the application the hub serves, wherein the first timing occurs when significant changes have occurred to features of the function models, and wherein the second timing includes routine or adaptive transmission of the non-local inputs to each of the plurality of hubs; and 
	applying, by one or more of the plurality of hubs, current locally sensed data and the dynamically transmitted non-local inputs to the created function models.

2.	 (Original)  The method of claim 1, further comprising: 
generating, by one or more of the plurality of hubs, an output based on the application of the current locally sensed data and the dynamically transmitted non-local inputs to the created function models; triggering, by the one or more or the plurality of hubs, an action based on the output.

3.	(Currently Amended)  The method of claim 1, wherein the first timing additionally occurs during an initial hub provisioning. 

4.	(Canceled) 

5.	(Canceled) 

6.	(Original)  The method of claim 1, wherein the non-local inputs include sensed and synthesized data. 

7.	(Original)  The method of claim 2, wherein the action includes one or more of triggering an actuator, or sending a message.

8.	(Original)  The method of claim 1, further comprising: 
providing, by two or more of the plurality of hubs, feedback to the system platform a level of success of the created function models when receiving the local and the non-local inputs;
updating, by the system platform, the created function models based on the feedback provided by the two or more of the plurality of hubs.

9.	(Original)  The method of claim 1, wherein transmitting the models comprises a base station connected to the system platform multicast transmitting the complex function models to the plurality of hubs.

10.	(Original)  The method of claim 9, further comprising:
generating, by the system platform, a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; and 
communicating, by the system platform, to a wireless communication base station the multicast scheduling control packet.

11.	(Original)  The method of claim 10, wherein the distribution of the plurality of network registered hubs is determined based on a data package of the non-local inputs associated 
with each of the plurality of network registered hubs.

12.	(Original)  The method of claim 10, wherein the distribution of the plurality of network registered hubs is determined based on specific functional models and data package of the non-local inputs being provided to each hub of the plurality of network registered hubs.

13.	(Original)  The method of claim 1, wherein the functional models are provided to one or more of the plurality of hubs through a hub profile generated by the system platform. 

14.	(Original)  The method of claim 13, further comprising informing, by the system platform, the hub when to receive multicast transmission of the non-local inputs.

15.	(Original)  The method of claim 1, further comprising requesting, by at least one of the plurality of hubs, an updated functional model when current sensor data is outside of a valid domain of a current functional model. 

16.	(Currently Amended)  A system platform, the system platform configured to:
collect local data from a plurality of hubs, wherein the local data is sensed by one or more sensors associated with the plurality of hubs; 
	create function models based on the collected local data and outside data collected from outside data sources;
	dynamically create non-local inputs for each of the plurality of hubs based upon the local data from the plurality of hubs and the outside data collected from outside data sources, a location of the hub, a time, and an application the hub serves;  
	transmit the created function models to the plurality of hubs at a first timing, and dynamically transmitting the non-local inputs to each of the plurality of hubs at a second timing based on the location of the hub, the time, and the application the hub serves, wherein the first timing occurs when significant changes have occurred to features of the function models, and wherein the second timing includes routine or adaptive transmission of the non-local inputs to each of the plurality of hubs; and 
	wherein one or more of the plurality of hubs apply current locally sensed data and the dynamically transmitted non-local inputs to the created function models.

17.	(Canceled) 

18.	(Canceled) 
19.	(Original)   The system platform of claim 16, wherein transmitting the models comprises a base station connected to the system platform operating to: multicast transmit the complex function models to the plurality of hubs comprising the system platform operating to:
generate a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; and communicate to a wireless communication base station the multicast scheduling control packet.

20.	(Original)   The system platform of claim 16, wherein the distribution of the plurality of network registered hubs is determined based on specific functional models and data package of the non-local inputs being provided to each hub of the plurality of network registered hubs.

Allowable Subject Matter
Claims 1-3, 6-16, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because a comprehensive search of prior art failed to teach, either alone or in combination the limitations of
“…sensing, by a plurality of hubs, local data, wherein the local data is sensed by one or more sensors associated with the plurality of hubs; collecting, by a system platform, the local data from the plurality of hubs; creating, by the system platform, function models based on the collected local data and outside data collected from outside data sources; dynamically creating, by the system platform, non-local inputs for each hub of the plurality of hubs based upon the local data from the plurality of hubs and the outside data collected from outside data sources, a location of each of the plurality of hubs, a time, and an application each of the plurality of hubs serves; transmitting the created function models to the plurality of hubs at a first timing, and dynamically transmitting the non-local inputs to each of the plurality of hubs at a second timing based on the location of the hub, the time, and the application the hub serves, wherein the first timing occurs when significant changes have occurred to features of the function models, and wherein the second timing includes routine or adaptive transmission of the non-local inputs to each of the plurality of hubs; and applying, by one or more of the plurality of hubs, current locally sensed data and the dynamically transmitted non-local inputs to the created function models.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462